Citation Nr: 1439668	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  03-34 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent for a lumbosacral strain with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from January to May 1967 and on active duty from May 1968 to June 1969.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In December 2012, the Board denied entitlement to a rating in excess of 20 percent for a lumbosacral strain with degenerative joint disease.  The appellant appealed to the United States Court of Appeals for Veterans Claims (Court).  In December 2013, the parties filed a Joint Motion for Partial Remand with regards to the issue of entitlement to a rating in excess of 20 percent for a lumbosacral strain with degenerative joint disease, and by subsequent Order the Court granted the motion and remanded the matter for compliance with the instructions therein.  The case is now again before the Board for adjudication.

A review of Virtual VA reveals that it contains VA treatment records relevant to the issue on appeal.  Further, this appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of the appellant's case should be applied to this electronic record.

As noted in the prior remands, the record raises the issue of entitlement to special monthly compensation for the loss of use of a creative organ.  This issue, however, still does not appear to have been developed or certified for appellate review.  Accordingly, the matter is again referred to the agency of original jurisdiction for appropriate and immediate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA spine examination in March 2012.  The examiner reported that range of motion testing showed forward flexion to 90 degrees or greater; extension to 25 degrees; lateral flexion to 30 degrees or greater (bilaterally); and rotation to 30 degrees or greater (bilaterally) with pain throughout all ranges of motion.  The examiner noted that in each plane of movement pain began at 0 degrees, yet also indicated that the appellant did not demonstrate an additional limitation of motion following repetitive testing.  The examiner noted that the Veteran had functional impairment of the spine which included less movement than normal, fatigability, weakness, and incoordination.  The precise extent of the impact on function due to pain, fatigability, weakness, and incoordination was not specified, however.  

Further, it is unclear to the Board whether the examiner actually understood and measured the objective evidence of painful motion, as he marked 0 degrees for every motion.  In this regard, the March 2012 findings are dramatically different than those found at the October 2002 VA examination, raising questions regarding which of these examinations most accurately reflects the Veteran's disability picture.  The Board therefore finds that the matter must be remanded for a new VA spine examination before it can adequately address the disabling effect of painful motion, as per the instructions of the December 2013 Joint Motion for Partial Remand.

Additionally, the record indicates that the Veteran receives regular health care treatment at the VA Pittsburgh Healthcare System.  Currently, VA treatment records dating up to January 2013 are of record.  All relevant, additional treatment records dated since should be requested and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of treatment of the Veteran from the VA Pittsburgh Healthcare System and its affiliated facilities since January 2013.  All records received should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  Make arrangements for the Veteran to undergo VA spine examination to determine the current severity of his service-connected lumbosacral strain with degenerative joint disease.  The Veteran's complete claims folder, including his Virtual VA file, and VBMS file must be made available for the examiner's review prior to the entry of any opinion.  All indicated studies must be performed, and all findings should be reported in detail.  

The examiner must conduct range of motion testing of the low back, expressed in degrees.  The examiner must render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or in coordination associated with a lumbosacral strain.  If pain on motion is observed, the examiner should indicate the point, expressed in degrees, at which pain begins.  The examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the low back due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  If it is noted that there is less movement than normal due to pain or other symptoms mentioned above, the examiner must express any such additional functional loss in terms of additional degrees of limited motion or explain why providing such measurements is not possible.  The examiner must offer an opinion addressing whether the appellant put forth his best effort in demonstrating the range of motion of his lumbar spine.

The examiner should indicate whether any current muscle spasm or guarding is severe enough to result in an abnormal gait, or abnormal spinal contour.  The examiner should indicate whether the Veteran has any ankylosis of the spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.  Incapacitation, to the extent identified, should be set out.  

The examiner is to discuss specifically what, if any, impairment is caused by the Veteran's low back disorder on his occupational functioning, considering the Veteran's prior employment in the Postal Service and disregarding the fact that he is currently retired.  The examiner must set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature for the comments and opinions expressed.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

4.  Ensure that the medical examination and opinion report complies with this remand and the questions presented in the request.  The AOJ must ensure that the examiner documented his/her consideration of all records contained in Virtual VA and VBMS files.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not fully granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



